Appeal from a judgment of the County Court of Columbia County (Leaman, J.), rendered February 24, 1995, convicting defendant upon his plea of guilty of the crime of absconding from temporary release in the first degree.
Defendant, a participant in a temporary release program, failed to return to the correctional facility where he was incarcerated at the required time. He subsequently pleaded guilty to the crime of absconding from temporary release in the first degree and was sentenced to 1 1/2 to 3 years in prison. *758Defense counsel seeks to be relieved of representing defendant on appeal on the basis that there are no nonfrivolous issues to be raised. Based upon our review of the record, defense counsel’s brief and defendant’s pro se submission, we agree. Consequently, the judgment is affirmed and defense counsel’s application to be relieved of assignment is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Mikoll, J. P., Mercure, Crew III, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.